Citation Nr: 1014973	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial rating for service-connected 
left plantar fasciitis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2001 to 
December 2007.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) has been raised by the 
record, but it does not appear to have been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected left plantar fasciitis is 
manifested by pain, severe pronation and the use of orthotic 
inserts.  


CONCLUSION OF LAW

The criteria for an initial 20 percent rating for severe left 
foot plantar fasciitis have been approximated.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in December 2007.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In the December 2007 correspondence, prior to the January 
2008 rating decision, the RO informed the Veteran that when 
service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO explained 
how disability ratings and effective dates are determined.  
The Board finds that in issuing this letter, the RO has 
satisfied the requirements of Dingess/Hartman.     

Here, the Veteran is challenging an initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Therefore, VA's duty to notify as to the issue on appeal has 
been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained 
the Veteran's service treatment records, VA medical center 
(VAMC) records, and provided a VA examination in December 
2007.  In that regard, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Here, the Board finds that the 
examination report was based on a thorough examination of the 
Veteran, his medical history and complaints, and objective 
findings.  The examiner discussed the current nature and 
severity of the Veteran's plantar fasciitis.  The Board finds 
that this examination is adequate for rating purposes.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Accordingly, the Board finds that VA's duty to 
assist in obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4) (2009).   

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claim, and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  When the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings, the Board must assign staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of 
applying staged ratings). 

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Analysis

In its January 2008 rating decision, the RO granted service 
connection and a noncompensable rating for left plantar 
fasciitis, effective December 16, 2007, the date following 
separation.  In June 2008, the RO increased the initial 
rating to 10 percent.  The Veteran contests this rating 
assignment.  

The Veteran's left plantar fasciitis is rated under 
Diagnostic Code 5299-5276.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after the 
hyphen.  Unlisted disabilities requiring rating by analogy 
will be coded first by the numbers of the most closely 
related body part and then "99".    

Diagnostic Code 5276 provides that severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability and 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, market inward displacement, and severe spasm of 
the tendo Achilles on manipulation, that is not improved by 
orthopedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability and 50 percent disabling for 
bilateral disability.  38 C.F.R. § 4.71a.  

Based on the objective medical evidence of record, the Board 
finds that the disability picture presented by the Veteran's 
left foot disability warrants an increased evaluation.  In a 
December 2007 VA examination of the feet, the Veteran 
reported daily pain with flare-ups that last for hours.  He 
stated that he has functional impairment because he avoids 
most activities.  He also reported the use of orthotics, 
which helped alleviate pain.  The examiner noted that the 
Veteran could stand on the toes and heels of the left foot 
with only minimal difficulty, with no forefoot or midfoot 
malalignment and no flat foot.  There was no Achilles tendon 
malalignment.  No pes planus/cavus was present.  Dorsiflexion 
and plantarflexion of the left big toe was from zero to 15 
and zero to 50 degrees, respectively.  The examiner stated 
that this is normal range of motion.  Pain was palpable along 
the course of the plantar tendon on the left side.  No foot 
deformities were noted.  The DeLuca examination consisted of 
four additional exercises and was performed without pain, 
weakness, fatigue or incoordination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).    

VAMC records indicate continued treatment for left plantar 
fasciitis requiring the use of arch support.  A January 2008 
VAMC treatment note showed the Veteran continued to have pain 
and wear orthotics.  A January 2008 podiatry consultation 
revealed subjective plantar fascial pain consistent with heel 
spur and plantar fasciitis.  Severe pronation requiring arch 
support was also noted.  The Veteran received a left heel 
injection in February 2008 for left foot pain.  

In a June 2008 physical therapy note, the Veteran reported no 
change in pain from plantar fasciitis.  He continued to have 
pain with walking, difficulty with prolonged standing, and 
pain when first standing after rest.  He stated that there 
was no change in his heel pain despite orthotics, injections 
and night splints.  The physical therapist noted passive 
plantar flexion and impaired strength.  

Because the left foot disorder displays continued pain, 
including during flare-ups, severe pronation and the need for 
orthotics, the Board finds that the symptomatology 
approximates a 20 percent evaluation under Diagnostic Code 
5276 for severe unilateral flatfoot.  See 38 C.F.R. § 4.71a.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  The assignment of a staged rating is therefore 
unnecessary.  See Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007)   

Lastly, to the extent that the Veteran's left foot disability 
alone affects his employability, such has been contemplated 
in the assignment of the current schedular evaluation.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.   

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating of 20 percent for left 
plantar fasciitis is granted.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


